DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 and 12 in the reply filed on 4/18/22 is acknowledged.  The traversal is on the ground(s) that the method can not make another materially different article.  This is not found persuasive because the steps of manufacturing can product another materially different article such as manufacturing a wood layer with a protective coating.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/18/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Skirrow (US Publication 20090007457).
a.	As to claims 1 and 12, Skirrow discloses a shoe with an upper including gripping areas.  A patch 20 can be applied to the shoe wherein a rubberized particulate coating has been applied to an upper surface of a substrate, an adhesive underlay and a protective backing that can be removed when applied to the shoe (paragraphs 109-111).  The rubberized particulate coating has a coefficient of friction greater than the coefficient of friction of the shoe as it is providing a gripping function.  

b.	As to claims 7-9, the material used to form the gripping function is thermoplastic urethane, silicone rubber, thermoplastic elastomers, PVC, PVA, acrylics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skirrow (US Publication 20090007457).
a.	As to claims 2, 4 and 10, Skirrow anticipates claim 1 for the reasons noted above, however this reference is silent to the shape of the cap having a midline with lobes and hinges and covering laces.  
	Skirrow discloses that the patches trimmed to shape and contoured to regions of the shoe such as the toe portion or tip.  Therefore it would have been obvious to one of ordinary skill in the art to have modified Skirrow and formed the patch to have a midline with lobes and hinges as Skirrow teaches modifying the patch by trimming the patch to shape and one of ordinary skill in the art would know how to form any desired shape including a shape that has a midline to cover the laces and lobes to adhere to the leather, and hinges to help adhere over the contour regions.
b. 	As to claim 3, Skirrow anticipates claim 1 for the reasons noted above, however this reference is silent to a fiducial marking.
	It would have been obvious to one of ordinary skill in the art to have modified Skirrow and had a fiducial marking as one of ordinary skill in the art would know that the addition of a fiducial marking would allow the patch to be placed in the correct area as the patch can be formed of different materials to have different effects at different locations of the shoe and would of want guidance to make sure the patch is in the correct spot.

c.	As to claim 5, Skirrow anticipates claim 1 for the reasons noted above, however this reference is silent to a second set of layers.
	It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Duplicating the layers would allow for extra grip for the shoe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skirrow (US Publication 20090007457) in view of Kay (US Publication 20070006490).
a.	Skirrow anticipates claim 1 for the reasons noted above, however this reference is silent the use of neoprene.  
b.	Kay discloses a protective covering for a cleats wherein the cleats are cover is formed with neoprene.
c.	It would have been obvious to one of ordinary skill in the art to have used neoprene as the grip material as it’s a known material to be used for covers of cleats as well as it would be a suitable alternative material to provide grip for cleats.  See MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785